


116 HR 3252 IH: Global Respect Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3252
IN THE HOUSE OF REPRESENTATIVES

June 13, 2019
Mr. Cicilline (for himself, Ms. Bonamici, Mr. Beyer, Mr. Brown of Maryland, Ms. Brownley of California, Ms. Clark of Massachusetts, Mr. Carbajal, Mr. Connolly, Mr. Cummings, Mr. Deutch, Mr. DeSaulnier, Ms. Frankel, Mr. Gallego, Mr. Gottheimer, Mr. Grijalva, Mr. Himes, Mr. Huffman, Ms. Jackson Lee, Mr. Keating, Ms. Kelly of Illinois, Mr. Kildee, Mr. Kilmer, Mr. Kind, Mr. Langevin, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mr. Nadler, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Mr. Meeks, Ms. Meng, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pascrell, Mr. Pappas, Mr. Pallone, Ms. Pingree, Mr. Pocan, Miss Rice of New York, Ms. Schakowsky, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Takano, Ms. Titus, Mrs. Torres of California, Mrs. Watson Coleman, Ms. Wasserman Schultz, Mr. Engel, Mrs. Kirkpatrick, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To impose sanctions on foreign persons responsible for violations of internationally recognized human rights against lesbian, gay, bisexual, transgender, or intersex (LGBTI) individuals, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Global Respect Act.  2.FindingsCongress finds the following: 
(1)The dignity, freedom, and equality of all human beings are fundamental to a thriving global community.  (2)The rights to life, liberty, and security of the person, the right to privacy, and the right to freedom of expression and association are fundamental human rights. 
(3)An alarming trend of violence directed at LGBTI individuals around the world continues.  (4)Approximately one-third of all countries have laws criminalizing consensual same-sex relations, and many have enacted policies or laws that would further target LGBTI individuals. 
(5)Every year thousands of individuals around the world are targeted for harassment, attack, arrest, and murder on the basis of their sexual orientation or gender identity.  (6)Those who commit crimes against LGBTI individuals often do so with impunity, and are not held accountable for their crimes. 
(7)Homophobic and transphobic statements by government officials in many countries in every region of the world promote negative public attitudes and can lead to violence toward LGBTI individuals.  (8)In many instances police, prison, military, and civilian government authorities have been directly complicit in abuses aimed at LGBTI citizens, including arbitrary arrest, torture, and sexual abuse. 
(9)Celebrations of LGBTI individuals and communities, such as film festivals, Pride events, and demonstrations are often forced underground due to inaction on the part of, or harassment by, local law enforcement and government officials, in violation of freedoms of assembly and expression.  (10)Laws criminalizing consensual same-sex relations severely hinder access to HIV/AIDS treatment, information, and preventive measures for LGBTI individuals and families. 
(11)Many countries are making positive developments in the protection of the basic human rights of LGBTI individuals.  3.Sanctions on individuals responsible for violations of human rights against LGBTI people (a)In generalNot later than 180 days after the date of the enactment of this Act and biannually thereafter, the President shall transmit to the appropriate congressional committees a list of each foreign person the President determines, based on credible information, including information obtained by other countries or by nongovernmental organizations that monitor violations of human rights— 
(1)is responsible for or complicit in, with respect to persons based on actual or perceived sexual orientation, gender identity, or sex characteristics— (A)cruel, inhuman, or degrading treatment or punishment; 
(B)prolonged detention without charges and trial;  (C)causing the disappearance of such persons by the abduction and clandestine detention of such persons; or 
(D)other flagrant denial of the right to life, liberty, or the security of such persons;  (2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (1); or 
(3)is responsible for or complicit in inciting a foreign person to engage in an activity described in paragraph (1).  (b)Form; updates; removal (1)FormThe list required by subsection (a) shall be transmitted in unclassified form and published in the Federal Register without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States, except that the President may include a foreign person in a classified, unpublished annex to such list if the President— 
(A)determines that— (i)it is vital for the national security interests of the United States to do so; and 
(ii)the use of such annex, and the inclusion of such person in such annex, would not undermine the overall purpose of this section to publicly identify foreign persons engaging in the conduct described in subsection (a) in order to increase accountability for such conduct; and  (B)not later than 15 days before including such person in a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including or continuing to include each foreign person in such annex despite the existence of any publicly available credible information indicating that each such foreign person engaged in an activity described in subsection (a). 
(2)UpdatesThe President shall transmit to the appropriate congressional committees an update of the list required by subsection (a) as new information becomes available.  (3)RemovalA foreign person may be removed from the list required by subsection (a) if the President determines and reports to the appropriate congressional committees not later than 15 days before the removal of such person from such list that— 
(A)credible information exists that such person did not engage in the activity for which the person was included in such list;  (B)such person has been prosecuted appropriately for the activity in which such person engaged; or 
(C)such person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activities in which such person engaged, and has credibly committed to not engage in an activity described in subsection (a).  (c)Public submission of informationThe President shall issue public guidance, including through United States diplomatic and consular posts, setting forth the manner by which the names of foreign persons that may meet the criteria to be included on the list required by subsection (a) may be submitted to the Department of State for evaluation. 
(d)Requests from chair and ranking member of appropriate congressional committees 
(1)Consideration of informationIn addition to the guidance issued pursuant to subsection (c), the President shall also consider information provided by the Chair or Ranking Member of each of the appropriate congressional committees in determining whether to include a foreign person in the list required by subsection (a).  (2)RequestsNot later than 120 days after receiving a written request from the Chair or Ranking Member of one of the appropriate congressional committees with respect to whether a foreign person meets the criteria for being included in the list required by subsection (a), the President shall transmit a response to such Chair or Ranking Member, as the case may be, with respect to the President’s determination relating to such foreign person. 
(3)RemovalIf the President removes from the list required by subsection (a) a foreign person that had been included in such list pursuant to a request under paragraph (2), the President shall provide to the relevant Chair or Ranking Member of one of the appropriate congressional committees any information that contributed to such decision.  (4)FormThe President may transmit a response required by paragraph (2) or paragraph (3) in classified form if the President determines that it is necessary for the national security interests of the United States to do so. 
(e)Inadmissibility of certain individuals 
(1)Ineligibility for visas and admission to the United StatesA foreign person on the list required by subsection (a) is— (A)inadmissible to the United States; 
(B)ineligible to receive a visa or other documentation to enter the United States; and  (C)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(2)Current visas revoked 
(A)In generalThe issuing consular officer or the Secretary of State, (or a designee of the Secretary of State) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to a foreign person on the list required by subsection (a) regardless of when the visa or other entry documentation is issued.  (B)Effect of revocationA revocation under subparagraph (A) shall— 
(i)take effect immediately; and  (ii)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. 
(C)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall prescribe such regulations as are necessary to carry out this subsection.  (D)Exception to comply with international obligationsSanctions under this subsection shall not apply with respect to a foreign person if admitting or paroling such person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success, June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations. 
(3)Sense of Congress with respect to additional sanctionsIt is the sense of Congress that the President should impose additional targeted sanctions with respect to foreign persons on the list required by subsection (a) to push for accountability for flagrant denials of the right to life, liberty, or the security of the person, through the use of designations and targeted sanctions provided for such conduct under other existing authorities.  (4)Waivers in the interest of national security (A)In generalThe President may waive the application of paragraph (1) or (2) with respect to a foreign person included in the list required by subsection (a) if the President determines and transmits to the appropriate congressional committees notice and justification, that such a waiver— 
(i)is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, or other applicable international obligations of the United States; or  (ii)is in the national security interests of the United States. 
(B)Timing of certain waiversA waiver pursuant to a determination under clause (ii) of subparagraph (A) shall be transmitted not later than 15 days before the granting of such waiver.  (f)Report to CongressNot later than one year after the date of the enactment of this Act and annually thereafter, the President, acting through the Secretary of State, shall submit to the appropriate congressional committees a report on— 
(1)the actions taken to carry out this section, including— (A)the number of foreign persons added to or removed from the list required by subsection (a) during the year preceding each such report, the dates on which such persons were so added or removed, and the reasons for so adding or removing such persons; and 
(B)an analysis that compares increases or decreases in the number of such persons added or removed year-over-year and the reasons therefor; and  (2)any efforts by the President to coordinate with the governments of other countries, as appropriate, to impose sanctions that are similar to the sanctions imposed under this section. 
(g)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and  (B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate. 
(2)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).  (3)PersonThe term person has the meaning given such term in section 591.308 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act). 
4.Discrimination related to sexual orientation, gender identity, or sex characteristics 
(a)Tracking violence or criminalization related to sexual orientation or gender identityThe Assistant Secretary of State for Democracy, Human Rights, and Labor shall designate a Bureau-based senior officer or officers who shall be responsible for tracking violence, criminalization, and restrictions on the enjoyment of fundamental freedoms in foreign countries based on actual or perceived sexual orientation, gender identity, or sex characteristics.  (b)Annual country reports on human rights practicesThe Foreign Assistance Act of 1961 is amended— 
(1)in section 116(d) (22 U.S.C. 2151n(d))— (A)in paragraph (11)(C), by striking and after the semicolon at the end; 
(B)in paragraph (12)— (i)in subparagraph (B), by striking and after the semicolon at the end; and 
(ii)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following new paragraph: 
 
(13)wherever applicable, information relating to violence or discrimination that affects fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly, of individuals in foreign countries that is based on actual or perceived sexual orientation, gender identity, or sex characteristics.; and  (2)in section 502B(b) (22 U.S.C. 2304(b)), by inserting after the ninth sentence the following new sentence: Wherever applicable, such report shall also include information relating to violence or discrimination that affects the fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly, of individuals in foreign countries that is based on actual or perceived sexual orientation, gender identity, or sex characteristics.. 

